IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
NICOLE WILLEY, Individually, and as )
personal representative of the estate of )
MICHAEL WILLEY, and as parent and )

next friend of MARISSA WILLEY, a
minor,

Plaintiffs,

v. C.A. NO.: N17C-11-185 AML

)
)
)
)
)
§
GLASGOW INTERNAL MEDICINE ) JURY TRIAL OF 12 DEMANDED
ASSOCIATES, P.A., ANTHONY )
VASILE, D.O., CURT BLACKLOCK, )
D.O., CHRISTIANA CARE HEALTH )
SERVICES, INC., a Delaware )
Corporation, )
)
Defendants. )

Submitted: February 19, 2018
Decided: February 26, 2018

ORDER

Upon Review of the Affidavit of Merit - Accepted

On February 19, 2018, Defendant Christiana Care Health System (“CCHS”)
moved to have the Court review Plaintiffs’ affidavit of merit, in camera, to
determine Whether it complies With 18 Del. C. § 6853(a)(1) and (c). Speciflcally,
CCHS asks the Court to determine Whether the affidavit of merit:

a) Is signed by an expert Witness;

b) Is accompanied by a curriculum vitae for each expert;

c) Includes an opinion that the standard of care Was breached by CCHS “rather
than vague references or lumping of parties With different specialties that do
not conform to the statute”;l

d) States an opinion that any breach attributed to CCHS Was a proximate cause
of injuries alleged in the complaint;

e) Includes a curriculum vitae that establishes that each expert Was licensed to
practice medicine as of the date of` the affidavit;

f) Includes a curriculum vitae that establishes that the expert, for the three
years preceding the negligent act, has been engaged in the treatment of
patients and/or in the teaching/academic side of medicine in the same or
similar field of medicine as CCHS, “namely medicine, surgery[,] and
nursing.”2
In Delaware, a healthcare negligence lawsuit must be filed With an affidavit

of merit, signed by an expert, and accompanied by the expert’s current curriculum
vitcze.3 The expert must be licensed to practice medicine as of the affidavit’s date.4

The expert must have engaged in the same or similar field as the defendant in the

three years immediately preceding the alleged negligence5 The affidavit must state

 

' Def.’s Mot. Review Aff. 1{ 4.
2 Id.

3 ld. § 6853(a)(1).

41d. §6853(¢).

5 Ia'.

that reasonable grounds exist to believe the applicable standard of care was breached
by the named defendants and that the breach proximately caused the plaintiffs
injury.6 The statute’s requirements are minimal. Accordingly, an affidavit of merit
tracking the statutory language complies with the statute.7
After an in camera review, the Court finds the affidavit:
a) ls signed by an expert witness;
b) ls accompanied by a curriculum vitae for each expert;
c) Includes an opinion that the applicable standard of care was breached by the
named defendants;
d) States an opinion that the breach was a proximate cause of injuries alleged in
the complaint;
e) Includes a curriculum vitae that establishes that each expert was licensed to
practice medicine as of` the date of the affidavit;
f) Includes a curriculum vitae that establishes that the expert, for the three
years preceding the negligent act, has been engaged in the treatment of
patients and/or in the teaching/academic side of medicine in the same or

similar field of medicine as CCHS.

 

6 ld.

7 See Dishmon v. Fucci, 32 A.3d 338, 342 (Del. 2011) (“ln order to satisfy the primafacie burden,
an Affidavit of Merit must only contain an expert’s sworn statement that medical negligence
occurred, along with confirmation that he or she is qualified to proffer a medical opinion.”).

3

Considering the above, the Court finds that the affidavit of merit complies

With 18 Del. C. § 6853(a) and (c) as to CCHS.

IT IS SO ORDERED. /7 Z§V
,/j,w\/A /)

Abig@ l g@l\ll“LeGrow Ju@e

Original to Prothonotary

cc: Stephen J. Milewski, Esquire
Joshua Meyeroff, Esquire
Gregory S. McKee, Esquire
Katherine J. Sullivan, Esquire
Timothy E. Lengkeek, Esquire